Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 1/20/2022, with respect to the rejection(s) of claim(s) 1-16 under 102(e) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 5, 9 and 13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 9,635,584, claim 1 of U.S. Patent No 10,142,987 and claim 1 of U.S. Patent No 10, 798,705. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
           

US Patent 9,635,584
Instant Application 17/064,049
Claim 1  

A method of transmitting information by a terminal in a communication system, the method comprising: 


receiving, from the base station, control information comprising a request for 
channel status information (CSI) indicating a subframe set from the at least two subframe sets, wherein the control information indicates which one of the at least two subframe sets is selected for generating CSI;  
generating CSI related to a first subframe of the indicated subframe set based on the control information and the higher layer signal;  and transmitting, to the base station, the generated CSI on a second subframe. 

Claims 1, 5, 9 and 13  

A method performed by a terminal in a communication system, the method 
comprising: 


state information (C SI) reporting;  obtaining aperiodic CSI based on a channel measurement in a second time resource in case that the information for requesting the CSI reporting is set as a first value;  obtaining the aperiodic CSI 
based on a channel measurement in a third time resource in case that the information for requesting the CSI reporting is set as a second value;  and transmitting, to the base station, the aperiodic CSI in a fourth time resource based on the DCI


US Patent 10,142,987
Instant Application 17/064,049
Claim 1  

A method by a terminal in a communication system, the method comprising: 


receiving, from the base station, downlink control information (DCI) on a first subframe, the DCI including second information for channel status information (CSI);  


transmitting, to the base station, CSI for a second subframe on a third subframe based on the DCI, if the second information is a first value, the second subframe being identified based on the first information;  and 
transmitting, to the base station, CSI for a fourth subframe on the third subframe, if the second information is a second value. 

Claims 1, 5, 9 and 13  

A method performed by a terminal in a communication system, the method comprising: 


state information (C SI) reporting;  obtaining aperiodic CSI based on a channel measurement in a second time resource in case of the information for requesting the CSI reporting being set as a first value;  obtaining the aperiodic CSI based on a channel measurement in a third time resource in case that the information for requesting the CSI reporting being set as a second value;  and transmitting, to the base station, the aperiodic CSI in a fourth time resource based on the DCI



US Patent 10,798,705
Instant Application 17/064,049
Claim 1  

A method performed by a terminal in a communication system, the method 


receiving, from a base station, information on a flexible time resource;  receiving, from the base station, downlink control information (DCI) 
in a first time resource, the DCI including information for requesting channel 
state information (CSI) reporting;  
obtaining aperiodic CSI based on a channel 
measurement in a second time resource in case of the information for requesting the CSI reporting being set as a first value;  

obtaining the aperiodic CSI based on a channel measurement in a third time resource in case that the information for requesting the CSI reporting being set as a second value;  and 


transmitting, to the base station, the aperiodic CSI in a fourth time resource based on the DCI. 

Claims 1, 5, 9 and 13  

A method performed by a terminal in a communication system, the method comprising: 


receiving, from a base station, downlink control information (DCI) in a first time resource, the DCI including information for requesting channel 
state information (C SI) reporting;  

obtaining aperiodic CSI based on a channel measurement in a second time resource in case of the information for requesting the CSI reporting being set as a first value;  

obtaining the aperiodic CSI based on a channel measurement in a third time resource in case that the information for requesting the CSI reporting being set as a second value;  and 


transmitting, to the base station, the aperiodic CSI in a fourth time resource based on the DCI



Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


3.	Claim(s) 1-16 is/are rejected is/are rejected under 35 U.S.C. 103(a) as being un patentable over US Pre-grant publication US 2013/0294352 (Provisional Application 61/438,241) to Park et al. (hereinafter Park) in view of US Pre-grant publication US 2011/0249578 to Nayeb et al. (hereinafter Nayeb)	

  	As to claims 1, 5, 9 and 13, Park discloses a method performed by a terminal in a communication system, the method comprising:
 	receiving, from a base station, downlink control information (DCI) in a first time resource, the DCI including information for requesting channel state information (CSI) reporting (Park; Section 3, discloses of receiving DCI from a base station. Page 4; Fig.2-3 shows and discloses DCI is transmitted in a sub-frame (=1st time resource)  

 	obtaining the aperiodic CSI based on a channel measurement in a third time resource in case that the information for requesting the CSI reporting is set as a second value (Park; Section 3; page 19 discloses of obtaining aperiodic SB CSI in subframe 2, 5 and 11 (=third time resource) based on the value 11 in the requested field);
 	Park discloses of transmitting CSI to the base station, but fails to disclose of transmitting CSI ina particular subframe. However, Nayeb discloses    
 	transmitting, to the base station, the aperiodic CSI in a fourth time resource based on the DCI (Nayeb; [0078] discloses WTRU performs aperiodic CSI reporting on PUSCH in a sub-frame, such as SUB-FRAME n+k (=4TH sub-frame)). 
 	It is obvious for a person of ordinary skilled in the art to combine the before the invention was made. One would be motivated to combine the teachings so that base station can make a decision based on the CSI received in a uplink subframe

 	As to claims 2, 6, 10 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition Park-Nayeb disclose, further comprising  
 	receiving, from the base station, information on a flexible time resource (Park; Section 3, pages 17-22),
 	wherein the second time resource and the third time resource are identified as downlink resources based on the information on the flexible time resource (Park; Section 3, pages 17-22). 

As to claims 3, 7, 11 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition Park-Nayeb disclose, wherein the aperiodic CSI includes channel state information of which type is configured by higher layer signaling (Park; Section 3, pages 17-22 discloses RRC signaling corresponds to higher layer signaling).

As to claims 4, 8, 12 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition Park-Nayeb disclose wherein the information for requesting the CSI reporting is 1 bit (Park; page 16 discloses L-bit indicator. From this disclosure it is clear if there are only 2 states, then there will be 1 bit indicator (i.e 0 indicates 1st state and 1 indicates 2nd state) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478